Title: Ralph Izard to the American Commissioners, 12 January 1779
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen/
Paris 12th. Jany. 1779
I had the honor of writing to you, in the 2d. instant informg. you that the credit wch. I had receivd from the Commissioners was exhausted, & that I should be obligd to you if you woud let me know whether it was most agreeble to you to renew it, or that I shoud draw on you for what money I might have occasion for. As this matter appeard to acquire no great deliberation, I expected to have been favord with an immediate Answer I find myself in arrear with the Banker to the amount of 2 or 3000 Livres & think it proper that the Account shoud be settled. I have therefore drawn on you for 500 Louisdores payable to his order, & you will be pleasd either to accept it immediately or inform me that you will not do it, that there may be no time lost in laying the matter before Congress— I have the honor to be Gentlemen yr. most obed. & Hbl. Servt.
Signd. Ra. Izard
Hoble. Benjamin Franklin, Arthur Lee & John Adams Esqrs.
